Citation Nr: 0202935	
Decision Date: 03/29/02    Archive Date: 04/04/02

DOCKET NO.  94-42 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a 
seizure disorder as a residual of a head injury during 
service.  

2.  Entitlement to service connection for hearing loss as the 
residual of a concussion.

3.  Entitlement to service connection for a psychiatric 
disorder, to include anxiety, on a direct basis and as the 
residual of a concussion (head injury).

4.  Entitlement to service connection for alcohol abuse, on a 
direct basis and as the residual of a concussion (head 
injury).  

5.  Entitlement to service connection for memory loss and 
cognitive impairment, claimed as a residual of a concussion 
(head injury).




REPRESENTATION

Appellant represented by:	David W. Glasser, attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from October 
1979 to July 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That rating decision denied service 
connection for the residuals of a concussion.  

In February 1999, the Board rendered a decision on the 
veteran's claim for service connection for hearing loss, a 
psychiatric disorder, and alcohol abuse.    In December 2000 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") vacated the Board's 
decision and remanded the case.  

REMAND

In an October 1998 rating decision the RO granted service 
connection for a seizure disorder as a residual of a head 
injury during service.  The RO assigned a 20 percent 
disability rating effective March 1993.  In November 1998 the 
veteran's attorney submitted a letter which in part disagreed 
with the assignment of a 20 percent disability rating for the 
veteran's service-connected seizure disorder.  However, no 
statement of the case (SOC) has been issued in response to 
the notice of disagreement (NOD) on this issue.  This must be 
done.  In such cases, there is authority determining that the 
appellate process has commenced and that the appellant is 
entitled to a statement of the case on the issue.  See Pond 
v. West, 12 Vet. App. 341 (1999); Manlincon v. West, 12 Vet. 
App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995).  
Specifically Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999) states that, where notice of disagreement is filed 
with claim and no statement of the case has been issued, the 
Board should remand, not refer, that issue to the RO to issue 
statement of the case.  Therefore remand, rather than 
internal Board development, is necessary in the present case.  

In October 2001, the veteran indicated that he wanted a 
videoconference hearing before a member of the Board.  The 
veteran needs to be scheduled for the requested hearing.  
Again, the function of scheduling the veteran for a 
videoconference hearing requires a remand to the RO, rather 
than internal Board development.  

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans' Claims Assistance Act 
of 2000 (VCAA) was signed into law.  This legislation is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001), and it essentially eliminates 
the requirement that a claimant submit evidence of a well-
grounded claim.  The law also provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  There are 
also new notification provisions contained in this law that 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  Regulations 
implementing the VCAA are now published at 66 Fed. Reg. 
45620, 45630-32 (Aug. 29, 2001) to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2002).  Because of the 
change in the law brought about by the VCAA, additional 
development is required.  Because the Board must remand the 
case to the RO for the reasons noted above, and because all 
of the issues involved with the veteran's claims are 
inextricably intertwined, remand to the RO is the preferable 
method of compliance with the notice and duty to assist 
provisions contained in the new law.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

In May 2001 the veteran's attorney submitted information that 
the veteran receives medical treatment at three VA medical 
facilities.  The RO needs to obtain complete copies of the 
veteran's VA medical treatment records.  The Court has held 
that records generated by VA are constructively included 
within the record.  If records of VA treatment are material 
to the issue on appeal and are not included within the claims 
folder, a remand is necessary to acquire such VA records.  
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The Board 
also notes that the medical evidence related to the veteran's 
claimed anxiety, memory impairment, and cognitive impairment 
is very equivocal.  Retrieval of the veteran's treatment 
records may help in determining if these disorders exist, and 
are related to the inservice head injury.  

The veteran also indicates that the receives outside, non-VA, 
medical treatment for his service-connected seizure disorder.  
He should be requested to identify the private physicians who 
treat him so that the RO can retrieve these records to use in 
conjunction with his claim of an increased initial rating for 
his seizure disorder. 

The Board believes that additional VA examinations for the 
disabilities claimed by the veteran would be prudent; 
specifically, testing for memory and cognitive impairment, 
and nexus opinions related to psychiatric symptoms and 
alcohol abuse are required.  The Court has also held that, 
when the medical evidence is inadequate, VA must supplement 
the record by seeking an advisory opinion or ordering another 
medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

In a November 1998 letter, the veteran's attorney indicated 
that with respect to the veteran's claim for service 
connection for hearing loss that "the loss that he has 
experienced as a result of the head trauma is a difficulty in 
processing auditory information, not necessarily hearing loss 
per se.   [The veteran] has difficulty when processing and 
responding to auditory information in that he does not 
adequately understand what is said to him and responds 
inappropriately"  The Board considers these allegations to 
be covered in issue number 5 above, entitlement to service 
connection for memory loss and cognitive impairment, claimed 
as a residual of a concussion (head injury).  The Board 
believes that the veteran's claims for memory impairment and 
cognitive difficulties as residuals of a head injury are 
interrelated.  The veteran and his attorney are also on 
notice that the medical evidence currently of record does not 
show that the veteran has any memory impairment or cognitive 
impairment.  

Finally, the Board believes that the issues involving service 
connection for hearing loss and a psychiatric disorder should 
be readjudicated by the RO on both a direct basis and 
secondary to the veteran's service-connected head injury in 
light of any medical evidence obtained.  

Accordingly, this case is REMANDED for the following:


1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001), including its implementing 
regulations, are fully complied with and 
satisfied. 

2.  The RO should ensure that the contents 
of the claims file are properly filed in 
several volumes if necessary.  

3.  The RO should issue the veteran and 
his attorney a Statement of the Case (SOC) 
on the issue of entitlement to a rating in 
excess of 20 percent for a seizure 
disorder as a residual of a head injury 
during service.  They should be afforded 
the appropriate period of time to respond 
and perfect an appeal if so desired.  

4.  The veteran should be asked to 
provide a list containing the names of 
all health care professionals and/or 
facilities (private and governmental) 
where he has been treated for his claimed 
seizure and psychiatric disabilities 
since 1998.  The veteran should be 
specifically requested to provide the 
necessary information for the RO to 
obtain the private medical records 
related to treatment of his seizure 
disorder.  Subsequently, and after 
securing the proper authorizations where 
necessary, the RO should make 
arrangements to obtain all the records of 
treatment from all the sources listed by 
the veteran which are not already on 
file.  All information obtained should be 
made part of the file.  

5.  The RO should ensure that complete 
and up to date copies of the veteran's VA 
medical records have been obtained.  The 
veteran indicates he receives treatment 
at:  VAMC Gainesville, Florida; VAMC Bay 
Pines, Florida; and VA outpatient clinic, 
Daytona Beach, Florida.  

6.  The RO should request the veteran's 
treating physician from the VA outpatient 
clinic, Daytona Beach, Florida, to 
indicate if the veteran currently suffers 
from memory impairment, cognitive 
impairment and/or an alcohol related 
disorder.  

7.  After all records possible have been 
obtained as a result of the foregoing 
requests and associated with the claims 
folder, then the veteran should be 
accorded a VA psychiatric examination.  
The examination report should include a 
detailed account of all manifestations of 
psychiatric pathology found to be present.  
If there are different psychiatric 
disorders, the examiner should attempt to 
reconcile the diagnoses and should specify 
which symptoms are associated with and 
which disorders are part of or caused by 
the service-connected disorder.  If 
certain symptomatology cannot be 
disassociated from one disorder or 
another, it should be specified.  All 
necessary special studies or tests 
including psychological testing are to be 
accomplished.

	The examiner is requested to indicate 
if the veteran suffers from a current 
psychiatric disability.  If the veteran 
does suffer from such a disability, the 
examiner is requested to review the 
evidence of record, including the 
veteran's service medical records, and to 
express an opinion as to the etiology of 
this disorder.  Specifically, an opinion 
is requested as to whether any current 
psychiatric disability is related to the 
veteran's military service, the head 
injury he incurred during service, and/or 
the episode of anxiety noted in the 
veteran's service medical records.  The 
examiner is requested to use the phrases 
likely, unlikely, or as likely as not when 
expressing his opinions, if possible.

	The examiner is requested to indicate 
if the veteran suffers from memory 
impairment and/or cognitive impairment.  
If necessary, the appropriate 
psychological testing and/or neurology 
testing and consultation should be ordered 
if they are required to ascertain the 
existence of these disorders.  If the 
veteran does suffer from such a 
disability, the examiner is requested to 
review the evidence of record, including 
the veteran's service medical records, and 
to express an opinion as to the etiology 
of this disorder.  Specifically, an 
opinion is requested as to whether any 
memory impairment and/or cognitive 
disorders are related to the veteran's 
military service, the head injury he 
incurred during service, and/or the 
episode of anxiety noted in the veteran's 
service medical records.  The examiner is 
requested to use the phrases likely, 
unlikely, or as likely as not when 
expressing his opinions, if possible.

	The examiner is requested to indicate 
if the veteran suffers from alcohol 
dependence.  If the veteran does suffer 
from such a disability, the examiner is 
requested to review the evidence of 
record, including the veteran's service 
medical records, and to express an opinion 
as to the etiology of this disorder.  
Specifically, an opinion is requested as 
to whether any alcohol related disability 
is related to the veteran's military 
service, the head injury he incurred 
during service, and/or the episode of 
anxiety noted in the veteran's service 
medical records.  The examiner is 
requested to use the phrases likely, 
unlikely, or as likely as not when 
expressing his opinions, if possible.

	The examiner should assign a numerical 
code under the Global Assessment of 
Functioning Scale (GAF).  It is imperative 
that the examiner include a definition of 
the numerical code assigned.  Thurber v. 
Brown, 5 Vet. App. 119 (1993).  The 
diagnosis should be in accordance with the 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4TH ed. 1994).  

	The entire claims folder and a copy of 
this remand must be made available to and 
reviewed by the examiner in conjunction 
with prior to the examination.  For the 
convenience of the examiners, the service 
medical records have been separated and 
are filed in the manila envelope at the 
back of the claims folder.  Also, the 
examiners are referred to several 
documents marked with various colored tabs 
on the left side of the claims folder, 
including a report of hospitalization 
overnight in June 1980 for treatment of a 
head trauma, marked with a pink tab.

8.  Thereafter, the RO should readjudicate 
the veteran's claims for service 
connection.  The RO should consider these 
claims on a direct basis and as secondary 
to the veteran's service-connected head 
injury.  The RO is specifically informed 
that the issue of entitlement to service 
connection for memory loss and cognitive 
impairment, claimed as a residual of a 
concussion (head injury) includes 
"difficulty when processing and 
responding to auditory information" as 
claimed by the veteran's attorney.  If the 
benefits sought on appeal remain denied, 
the appellant and the appellant's 
representative, if any, should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response. 

9.  After the RO has taken adjudicative 
action, the veteran should be scheduled 
for a videoconference hearing before a 
member of the Board.  In coordinating this 
hearing with the Board, it is requested 
that the RO specify that the hearing is to 
be conducted by the undersigned.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been  remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


